Opinión disidente del
Juez Asociado Señor Rigau
con la cual concurre el Señor Juez Presidente.
San Juan, Puerto Rico, a 20 de enero de 1967
Se trata de una cuestión de credibilidad. La mayoría del Tribunal no cree la prueba de cargo que creyó el Juez Superior que presidió la vista y que oyó y vio a los testigos declarar.
Con el Juez que presidió la vista y con los otros Jueces que en este caso disienten, creo que la prueba de cargo es digna de crédito. Estimo que en la prueba hay tres indicios claros de que el apelante poseyó ilegalmente un arma prohibida.
El primero es que un testigo de la defensa declara que las dos personas que salieron del cafetín hacia afuera cuando regresaron al cafetín y le entregaron el revólver al que aten-día el negocio le dijeron “guarda esa porquería de revólver de muchacho por ahí.” Ese exceso de afirmación de que el *849revólver era “una porquería de revólver de muchacho” para mí es indicio claro de que querían establecer a fuera de repeti-ción un hecho distinto de lo que había ocurrido; esto es, que deseaban establecer que el revólver era de juguete y no uno de verdad.
El segundo indicio es que esas personas que querían pro-teger al apelante, inmediatamente luego del disparo, lo cogie-ron, lo montaron en un vehículo y se lo llevaron de allí. ¿Poi-qué hicieron eso? Para mí es claro que se lo llevaron para protegerlo de que la policía lo encontrase y lo arrestase.
En tercer lugar, si se trataba de un revólver “de juguete,” como declaró el testigo de la defensa, ¿por qué tenían que quitárselo al apelante y entregárselo a guardar al que aten-día el negocio?
Como ya dijo este Tribunal, por voz del entonces Juez Asociado Sr. Serrano Geyls, “Los Jueces no debemos, después de todo, ser tan inocentes como para creer declaraciones que nadie más creería.” 83 D.P.R. 582.
Estos ejemplos, más el resto de la prueba de cargo, según fue creída por el Juez sentenciador, me hacen pensar que no estamos justificados en substituir su criterio por el nues-tro. Por estas razones yo confirmaría.